Citation Nr: 0833622	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Dennis L. Peterson


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In March 2007, the veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In a July 2007 decision, the Board denied the claim on 
appeal.  Subsequently, the veteran appealed the Board's 
decision to the Court and in an Order dated in June 2008, the 
Court ordered that the motion for remand be granted and 
remanded the Board's decision for proceedings consistent with 
the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case has now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board concludes that a remand is necessary to attempt to 
verify the veteran's alleged stressor of killing a Vietnamese 
civilian.  In his August 2005 PTSD questionnaire, the veteran 
contended that at the end of July 1971 at 7 o'clock in the 
morning, he ran over a Vietnamese woman with his semi.  He 
added that the Vietnamese police took him to jail for two 
days or so.  The veteran stated that he was part of the 24th 
Transportation Company at the time.  During his March 2007 
hearing, the veteran testified that he was outside of Cam 
Rahn Bay at the time this event occurred.  He also testified 
that after two days in Vietnamese jail Captain R.L.P. got him 
out of jail.  Captain R.L.P. told the veteran that an 
incident report would be made and placed in his file.  The 
veteran contended that he was not allowed to drive after this 
incident and was reassigned to a desk job.  

In March 2005, the National Personnel Records Center (NPRC) 
verified that the veteran served in Vietnam from April 1971 
to March 1972.  His service personnel records reflected that 
in an April 1971 Special Orders Number 112 document, the 
veteran was reassigned to the 518th AG CO PERS SVC (WFNKAA) 
APO 96312 with arrival in Vietnam on April 21, 1971.  In an 
April 1971 Special Orders Number 113 document, the veteran 
was reassigned to the 24th Transportation Company WCMKAAA APO 
SF 96312.  It appears that his headquarters was reassigned 
from the HQ USARV Transient Detachment APO SF 96384 to the HQ 
US Army Support Command CAM RANH Bay APO SF 96312.  A June 
1971 Special Orders Number 182 document noted that the 
veteran was still part of the 24th Transportation Company 
WCMKAAA APO SF 96312.  A February 1972 DA Form 137 indicated 
that he remained a part of the 24th Trans. Co. (Med Trk) APO 
SF 96312 at the time of his return from Vietnam.  

Regarding the above stressor, the Board notes that in the 
September 2005 rating decision, February 2006 statement of 
the case (SOC), and June 2006 supplemental statement of the 
case (SSOC), the RO noted that the United States Armed 
Services Center for Unit Records Research (USASCURR), which 
is now called the U. S. Army and Joint Services Records 
Research Center (JSRRC), has reported that incidents 
witnessed during travel in convoys and accidental killing of 
civilians is nearly impossible to verify.  However, during 
his hearing, the veteran testified that he was told that an 
incident report was created after he ran over the Vietnamese 
woman.  Moreover, the veteran stated that Captain R.L.P. came 
to get him from Vietnamese jail in Cam Rahn Bay and that he 
was no longer allowed to drive a truck and was reassigned to 
a desk job.  There is no incident report of the alleged 
stressor in his associated service personnel records, nor is 
there documentation that he was reassigned from a supply 
truck driver to a desk job.  However, there are no morning 
reports or unit histories of record.  Although JSRRC has 
indicated that it is nearly impossible to verify the 
accidental killings of civilians, it does not appear that 
inquires have been made to ascertain whether it or some other 
entity can search for an incident report in unit histories or 
morning reports or otherwise verify that the veteran's duty 
assignments were switched in late July 1971.  As such, a 
remand is necessary to attempt to obtain further information 
to corroborate the veteran's alleged stressor of killing a 
Vietnamese civilian.

Although the veteran has alleged other PTSD stressors, none 
are capable of further corroboration at this time.  In this 
regard, the veteran answered PTSD questionnaires in April and 
August 2005 in which he listed as his stressors: his wife 
having an affair while he was in Vietnam; in April, May or 
June 1971 four Vietnamese were killed by Koreans after they 
tried to take/blow up his supply truck; and he drove past 
dead bodies.  During his January 2005 VA PTSD examination the 
veteran stated that his base and convoys were subject to 
mortar and rocket fire attack and that he received counseling 
following the event when the Vietnamese woman was killed.  

In a August 2005 RO decision, the issue of service connection 
for PTSD was deferred in order for the veteran to fill out 
another PTSD questionnaire in order for him to provide 
further information regarding where and when the mortar 
attacks occurred and where and when he received the 
counseling.  However, when he returned the August 2005 
questionnaire, he did not provide any information about the 
mortar attacks or counseling.  The Board notes that his 
service medical records are absent for complaints, treatment, 
or diagnosis of PTSD or any indications that he received 
counseling.  Importantly, during his March 2007 hearing when 
asked if he could provide definite dates, times, or places 
for verification purposes of these events he said no and 
added that he was unable to locate buddies to help verify the 
events.  As such, without additional information from the 
veteran regarding these alleged stressors, further attempts 
at corroboration are not possible at this time.  

The February 2006 SOC noted that during his February 2006 
informal conference the veteran mentioned receiving Social 
Security Administration (SSA) benefits for his PTSD.  
However, the Decision Review Officer (DRO) determined that 
because the issue in his case was verifying stressors, the 
SSA records would not address this matter and therefore they 
were not obtained.  The DRO added that if the veteran's 
stressors were verified, they would obtain the records.  
Therefore, if the veteran's alleged stressors are 
corroborated, his SSA records should be associated with the 
claims file.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make attempts to 
verify the veteran's alleged stressor of 
killing a Vietnamese civilian.  The 
veteran contended that a Vietnamese woman 
was killed after she jumped in front of 
his supply semi at approximately 7 o'clock 
in the morning at the end of July 1971 
outside of Cam Rahn Bay.  It should be 
noted that the veteran contended he was 
placed in jail by the Vietnamese police 
for two days until Captain R.L.P. came to 
get him.  The veteran believed an incident 
report would be made of his incident and 
placed in his file.  After the incident he 
was no longer allowed to drive a truck and 
was reassigned to a desk job.  The 
veteran's service personnel records 
reflected that he was part of the 24th 
Transportation Company WCMKAAA APO SF 
96312, HQ US Army Support Command CAM RANH 
Bay APO SF 96312 at the time of the 
alleged incident. All appropriate measures 
should be undertaken to verify this 
stressor including obtaining unit 
histories, morning reports, or contacting 
JSRRC or another appropriate entity to 
search for an incident report or otherwise 
verify that the veteran's duty assignments 
were switched in late July 1971.  All 
attempts to corroborate/verify this 
alleged stressor should be documented in 
the claims file.  

2.  If and only if one of the veteran's 
alleged PTSD stressors has been 
corroborated, his SSA records should be 
associated with the claims file.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




